Citation Nr: 1739073	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine, with spondylosis at L3-4 (degenerative disc disease).

2. Entitlement to service connection for a psychiatric disorder, to include depressive disorder, claimed as secondary to degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to February 1965 and from February 1991 to March 1991, with additional periods of service with the Army Reserves from 1975 to 1995.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama in February 2011, granting a 20 percent rating for the Veteran's degenerative disc disease, and November 2011, denying service connection for depression.

The Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge in April 2017. A transcript of the hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to disposition of the Veteran's claims for an initial rating in excess of 20 percent for degenerative disc disease and entitlement to service connection for depression, claimed as secondary to degenerative disc disease.

Degenerative Disc Disease

The Veteran's last VA examination for his degenerative disc disease took place in May 2012. That examination is approximately five years old, and at the video conference hearing, the Veteran testified his disability had worsened since the May 2012 VA examination. In order to obtain an accurate assessment of the current severity of the Veteran's degenerative disc disease, a new examination should be obtained. 

Depression, Secondary to Degenerative Disc Disease

A new VA examination is also necessary for the Veteran's claim for depression, secondary to degenerative disc disease. The Veteran submitted private treatment records dated from May to July 2011 that include an opinion from a counselor indicating that the Veteran's depression was more likely than not secondary to degenerative disc disease. The counselor diagnosed the Veteran with dysthymic disorder, histrionic personality disorder, and dependent personality disorder. This opinion did not include a complete rationale with a medical justification for the diagnosis or the medical opinion.

The Veteran was provided a VA examination for his depression claim in October 2011. That examiner opined that the Veteran's depression was less likely than not related to his degenerative disc disease and opined that based on "formal psychological testing," the Veteran had exaggerated his symptoms. However, the VA examiner did not indicate the specific psychological test or tests that were done to support the opinion that the Veteran had exaggerated his symptoms. Additionally, in his Notice of Disagreement, in statements submitted since this examination, and at his April 2017 hearing, the Veteran consistently reported that the October 2011 examiner spent 15 minutes or less evaluating the Veteran and did not perform any psychological testing.

Following the VA examination, the Veteran submitted private treatment records from December 2011 indicating that he had taken a Test of Memory Malingering (TOMM), and the results indicated that the Veteran "gave intentional responses rather than attempting to consciously manipulate the results of the test." However, the counselor conducting this test was the same counselor who had previously diagnosed the Veteran with histrionic personality disorder in July 2011. 

Because there are conflicting medical opinions, each without a complete rationale, and indications the October 2011 VA examination may have been inadequate, a new VA examination is necessary to assess the current nature and etiology of the Veteran's depression.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his degenerative disc disease. 

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's psychiatric disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was caused or permanently aggravated beyond the normal progress of the disability by service-connected degenerative disc disease.

The examiner's opinion should specifically comment on the positive opinion in the Veteran's private treatment records from May to July 2011, and the TOMM testing completed by the Veteran's private counselor in December 2011. See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 05/04/2012 & VBMS entry with document type "VA 21-4138 Statement In Support of Claim," received 05/30/2012.

3. Readjudicate the claims after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

